130 F.3d 446
Paul Papapanosv.Lufthansia German Airlines, a Foreign Corporation, GiragCorporation, a Florida Corporation, Cold Transfer, Inc., aFlorida Corporation, Union Transport Corp., a ForeignCorporation, Cargolux Airlines International, Inc., aForeign Corporation, Dispatch Services, Inc., a FloridaCorporation, Florida West Gateway, Inc., a DelawareCorporation, Panalpina, Inc., a Florida Corporation
NO. 96-4755
United States Court of Appeals,Eleventh Circuit.
Oct 31, 1997
S.D.Fla., 124 F.3d 221

1
DENIALS OF REHEARING EN BANC.